Exhibit 10.1

SUSQUEHANNA BANCSHARES, INC.

CONSULTING SERVICES AGREEMENT

This CONSULTING SERVICES AGREEMENT (this “Agreement”), is made as of this 20th
day of December, 2011, by and between Ed Balderston, Jr. (“Consultant”) with an
address of [                                                 ], and Susquehanna
Bancshares, Inc. (“Company”) with its corporate headquarters at 26 North Cedar
Street, Lititz, Pennsylvania 17543-7000.

W I T N E S S E T H:

WHEREAS, Company wishes to retain Consultant to provide certain consulting
services to Company as set forth in Paragraph 1 below (the “Services”); and

WHEREAS, Consultant has agreed to provide the Services on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the promises and of the mutual
representations, warranties and agreements set forth herein, Consultant and
Company agree as follows:

1. Services.

(a) During the Term (as defined in Paragraph 4 below), Consultant shall provide
strategic marketing and advisory services to Company on an as needed basis (the
“Services”). Consultant shall, at the discretion of Company, provide Services to
Company either remotely or at Company’s offices. Consultant agrees to use his
best efforts in connection with performing the Services under this Agreement,
and Consultant will report to Company’s Chief Executive Officer. Consultant
acknowledges and agrees that Consultant does not have the authority to bind
Company with respect to any matters, including the execution of agreements,
without the express written consent of Company.

(b) Company and Consultant acknowledge and agree that it is reasonably
anticipated that Consultant’s Services hereunder will require Consultant to
render Services during the Term at a level that will not exceed 20% of the
average level of Consultant’s services as an employee of Company over the
preceding 36-month period. The parties acknowledge that, for purposes of section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), Consultant
will have undergone a “separation from service,” within the meaning of section
409A of the Code, from Company upon the date of Consultant’s termination of
employment with Company on December 31, 2011.

2. Fees. Consultant shall be paid at a per diem rate for the Services of
$925.00. Consultant shall submit invoices detailing hours with descriptions of
activities and the time dedicated thereto and such invoices shall be paid within
fifteen (15) days of submission.



--------------------------------------------------------------------------------

3. No Benefits; Taxes; Travel Expenses.

(a) Consultant is not an employee of Company and will not be entitled to
participate in, or receive any, benefit or right as a Company employee under any
Company employee benefit and welfare plans, including, without limitation,
employee insurance, pension, savings and security plans, as a result of his
entering into this Agreement.

(b) Consultant shall be responsible for all estimated, withholding, social
security, disability, unemployment, self employment and other taxes, imposed on
Consultant by the federal government or any other domestic or non-domestic,
federal, state, or local tax authority.

(c) Company shall reimburse Consultant for his reasonable travel expenses
associated with rendering the Services; provided, however, that Consultant is
not authorized to incur any expenses on behalf of Company without prior written
consent of Company’s Chief Executive Officer, and all statements submitted by
Consultant for services and expenses shall be in the form prescribed by Company
and shall be accompanied by receipts for all expenses.

4. Term and Termination. The term of this Agreement (the “Term”) shall commence
on January 1, 2012 and, shall be terminable by either party for any reason or no
reason upon thirty (30) days advance written notice. The effective date of the
termination set forth in the written notice will be the “Termination Date.”
Paragraphs 5 through 15 hereof shall survive the termination or expiration of
this Agreement.

5. Non-Competition and Non-Interference.

(a) During the Term, Consultant will not directly or indirectly (on his own
behalf or as a partner, shareholder, or other owner or as an agent, consultant,
officer or director) lend money or credit to, invest in, own any interest in,
engage in or with, or otherwise participate in or with, any person (including
any entity or any natural person or persons) that competes with the business of
Company. Consultant understands that this agreement not to compete is an
essential element of this Agreement and that Company would not have entered into
this Agreement without this agreement not to compete having been included in it.
Consultant acknowledges that the agreement not to compete is reasonable and
appropriate in all respects and in the specific context of Company’s business.

(b) In furtherance, and not in limitation, of Paragraph 5(a) above, during the
Term, Consultant shall not directly or indirectly perform any services for
(i) any competitor of Company or (ii) any person or entity where the provision
of such services would directly or indirectly result in a potential negative
impact on Company’s business, without the prior written consent of Company which
consent may be withheld or delayed in the sole discretion of Company.

6. Confidential Information. During the Term, and at any time thereafter,
Consultant shall not, without the consent of the Company’s Chief Executive
Officer, disclose to any person, firm or corporation (except, during the Term,
to the extent necessary to perform his duties hereunder) any customer lists,
trade secrets, reports, correspondence, mailing lists,

 

2



--------------------------------------------------------------------------------

manuals, price lists, Consultant lists, prospective Consultant lists, letters,
records or any other confidential information relating to the business of
Company or any persons or entities controlling, controlled by or under common
control with the Company (“Affiliate”) of Company and shall not, without the
consent of the Company’s Chief Executive Officer, deliver any oral address or
speech or publish, or knowingly permit to be published, any written matter in
any way relating to confidential information regarding the business of Company
or any Affiliate.

7. Non-Disparagement. Upon the Termination Date, Consultant shall not malign,
criticize, or otherwise disparage Company, the Affiliates or their respective
officers, Consultants or directors.

8. Delivery of Records and Injunctive Relief.

(a) Upon the Termination Date, Consultant shall deliver to Company all
correspondence, reports, customer lists, office keys, manuals, advertising
brochures, sample contracts, price lists, Consultant lists, prospective
Consultant lists, mailing lists, letters, records and any and all other
documents pertaining to or containing information relative to the business of
Company, and Consultant shall not remove any of such records either during the
Term or upon the Termination Date.

(b) Consultant understands that in the event of a violation of the provisions of
this Paragraph 8, Company shall have the right to seek injunctive relief, in
addition to any other existing rights provided herein or by operation of law,
without the requirement of posting bond. The remedies provided in this Paragraph
8 shall be in addition to any legal or equitable remedies existing between
Consultant and Company, and shall not be construed as a limitation upon, or as
alternative or in lieu of, such remedies.

9. Survival. Notwithstanding anything to the contrary in this Agreement, the
parties agree that Consultant’s obligations under Paragraphs 5, 6, 7, and 8 of
this Agreement shall continue despite the expiration of the term of this
Agreement or its termination.

10. No Agency Relationship. This Agreement does not, and shall not be deemed to,
make either party hereto the agent or legal representative of the other for any
purpose whatsoever. Neither party shall have the right or authority to assume or
create any obligations or responsibility whatsoever, express or implied, on
behalf of or in the name of the other, or to bind the other in any respect
whatsoever.

9. Independent Contractor. In making and performing this Agreement, Consultant
shall act at all times as an independent contractor and nothing contained in
this Agreement shall be construed or implied to create between Consultant and
Company an agency, partnership, or employee-employer relationship, or to create
between Consultant and Company any other form of legal association or
arrangement which imposes liability upon one party for the act or failure to act
of the other party.

10. Assignment. This Agreement (including, without limitation, Paragraph 5
hereof relating to non-competition) shall be binding upon the parties hereto,
the heirs and legal representatives of Consultant and the successors and assigns
of Company. The Consultant may

 

3



--------------------------------------------------------------------------------

not assign or otherwise transfer any of his rights or obligations under this
Agreement without the prior written consent of Company.

11. Notices. Any notice required, permitted or intended to be given under this
Agreement shall be in writing and shall be deemed to have been given only if
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the appropriate address shown below, or such
revised address as is delivered to the other party by the same means.

(a) Notices to Company shall be sent to:

Susquehanna Bancshares, Inc.

Attn. Director of Human Resources

26 North Cedar Street P.O. Box 1000

Lititz, PA 17543-7000

(b) Notices to Consultant shall be sent to the most recent address on file with
Company.

12. Entire Agreement. This Agreement constitutes the entire agreement between
the parties in connection with the subject matter hereof, supersedes any and all
prior agreements or understandings between the parties and may only be changed
by agreement in writing between the parties, including without limitation the
Amended and Restated Employment Agreement between the Company and Consultant,
effective January 1, 2009.

13. Construction. This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania, without application of the
principles of conflicts of laws.

14. Counterparts; Facsimile Signatures. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Facsimile
signatures shall be considered original signatures.

15. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement the day and year first above written.

 

SUSQUEHANNA BANCSHARES, INC. By:  

/s/ William J. Reuter

Name: William J. Reuter Title: Chairman and Chief Executive Officer By:  

/s/ Ed Balderston, Jr.

  Ed Balderston, Jr.

 

5